Exhibit 10.12

 

 

Loan Agreement

Loan Agreement, dated as of 28th January in 2016, is entered into between Lee
Jae Gang (the “Lender”), which is 103-208, Hosu-ro 336, Ilsandong-gu, Goyang,
Gyeonggi-do and IMK Korea Co. Ltd (the “Company”), a company duly incorporated
in South Korea.

 

RECITALS

 

WHEREAS, the Company desires to borrow from the Lender, and the Lender desires
to lend to the Company, a certain principal amount at a rate of 6.9% as a loan
due on 2018, on the terms and conditions set forth in this agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein and the mutual benefits to be derived therefrom, the parties
agree as follows:

 

Section 1: “Borrowing conditions”

 

Principal has the borrowing conditions as follows.

 

Borrowed money

Two hundred fifty million Won(250,000,000)

Method of repayment

Straight loan

Date of borrowing

28th January in 2016

Due date of repayment

28th January in 2018

Interest rate

6.9 percent a year

Rate of delay compensation

12% a year

Date of interest payment

Payment every 3 months

Method of interest payment

Prepayment( )

Post payment(o)

Calculation method of interest delay damage

For the calculation of interest, multiply the rate and date and divide with 365,
(Provided that the rate changes, calculate by using the changed rate and the
changed date) interest delay damage shall be calculated by applying the rate of
delay compensation to the numbers of date until the date of payment.

 

 

Section 2: “Mortgage and joint surety”

When Principal borrows the above amount of money from you, following mortgages
will be provided.

 

1.

1,000,000 shares of IMK Group Inc. returned by Park Seong Ho (registered to OTC
QB)

 

 

2.

100 million Won (100,000,000), the rental deposit of IMK Korea Sangamdong

 

 

3.

Joint surety by IMK Group Inc.

 

If it is required to maintain the credit, the additional mortgage which is
acknowledged by you as per your request, and the additional surety will be
provided.

 

Section 3: “Method of pay back”

 

Parties shall acknowledge and agree the amount Two hundred fifty million Won
shall be pay back in a lump sum at maturity, the interest will be calculated by
the unit of number of days, no separate penalty for the pay back in a lump sum
before maturity. If it is judged by principal that normal pay back of money is
difficult, the date of pay back might be delayed within one month from the
existing date based on your written consent.

 

Section 4: “Adjustment of Article and Conditions of Contract”

 

The article of contract can be changeable with written notification

 

 

 
 

--------------------------------------------------------------------------------

 

  

Section 5: “Resolution of Conflict”

 

Disputes rising in relation to this agreement shall be resolved at the Seoul
Central District Court upon consented jurisdiction.

 

 

 

 

 

The Lender

 

[ex10-12img004.gif]

 

Name: Lee Jae Gang

Address: 103-208, Hosu-ro 336, Ilsandong-gu, Goyang, Gyeonggi-do

 

 

 

[ex10-12img005.gif]

 

The Company

 

Name: IMK Korea Co. Ltd

Address: 22FI KGIT 1601 SangAm-Dong Mapo-Gu, Seoul Korea

 